Title: From John Adams to the President of Congress, No. 20, 16 November 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Amsterdam November 16. 1780
     
     On the 10th of this month, Sir Joseph York, presented to the States General, the following Memorial.
     
      
       
        
         High and mighty Lords.
        
        The King, my Master, has discovered, during the whole Course of his Reign, the most Sincere desire, to maintain the Union, which has Subsisted for more than a Century, between his Crown and this Republick. This Union rests, upon the immoveable Basis, of reciprocal Interest, and as it has contributed much to the Prosperity of the two nations, the natural Ennemy of both, employs all the Resources of his Policy to destroy it: For Some Time past this Ennemy, has not laboured but with too much Success, being Supported by a Faction, which Seeks to govern the Republick, and which is always ready to Sacrifice the General Interest, to private Views. The King has Seen with as much Surprize as Regret, the little Effect, which has been produced, by his repeated demands of the Succours Stipulated by the Treaties and the Representations of his Ambassador, concerning the daily Violations of Engagements the most Solemn.
        The Moderation of the King has induced him to attribute this Conduct of your High Mightinesses to the Intrigues of an overbearing Cabal, and his Majesty would Still perswade himself, that your Justice and your Intelligence, will determine you to fullfill your Engagements towards him, and to prove by all your Proceedings your Resolution to put in Vigour, the System formed by the Wisdom of your Ancestors, and the only one, which can insure the Safety and Glory of the Republick. The Answer of your High mightinesses, to this Declaration, which the subscriber makes by the express order of his Court, will be the Touch Stone of your Sentiments and Intentions towards the King. His Majesty has had, for some Time, Indications, without Number of the dangerous Designs of an unbridled Cabal: But the Papers of Mr. Laurens, who calls himself a President of a pretended Congress, have made a discovery of a Conspiracy, without Example, in the Annals of the Republick. It appears by these Papers, that the Gentlemen of Amsterdam, have commenced a clandestine Correspondance, with the Rebels of America, from the Month of August 1778, and that there were Instructions and full Powers given by them, relative to the Conclusion of an indissoluble Treaty of Amity, with these Rebels, Subjects of a Souverain, to whom the Republick is bound by Engagements the most Strict. The Authors of this Conspiracy pretend not to deny it: on the contrary, they avow it, and endeavour in vain to justify it. It is in these Circumstances, that his Majesty, depending on the Equity of your high mightinesses, demands a formal Disavowal of a conduct So irregular, not less contrary to your Engagements the most Sacred, than to the fundamental Laws of the Batavian Constitution. The King demands also a prompt Satisfaction proportioned to the offence, and an exemplary Punishment of the Pensionary Van Berkel, and of his Accomplices, as Disturbers of the Publick Peace, and Violators of the Law of Nations. His Majesty perswades himself, that the Answer of your High Mightinesses, will be prompt and Satisfactory, in all respects: but if the Contrary should happen; if your High Mightinesses, refuse a demand so just, or endeavour to evade it, by Silence, which will be considered as a Refusal, in that Case, the King, will not be able to consider the Republick itself, but as approving of Misdemeanors, which it refuses to disavow, and to punish; and after Such a Conduct, his Majesty will See himself in the Necessity of taking Such Measures as the Maintenance of his Dignity, and the essential Interests of his People, demand. Done at the Hague the 10. November 1780.
        
         Signed Le Chevalier Yorke.
        
       
      
     
     Whether Sir Joseph York, after 20 Years Residence in this Republick is ignorant of its Constitution, or whether knowing it, he treats it, in this manner, on purpose the more, palpably to insult it, I know not.The Sovereignty resides in the States General. But who are the States General? Not their High Mightinesses, who assemble at the Hague to deliberate. These are only Deputies of the States General. The States General, are the Regencies of the Cities, and the Bodies of Nobles, in the several Provinces. The Burgomasters of Amsterdam, therefore, who are called the Regency are one Integral Branch of the Sovereignty of the seven United Provinces, and the most material Branch of all, because the City of Amsterdam is one quarter of the whole Republick, at least in Taxes.
     What would be Said in England, if the Count de Welderon, Ambassader at the Court of London, had presented a Memorial to the King, in which he had charged, any integral Part of their sovereignty, as the whole House of Lords, or the whole House of Commons, with Conspiracies, Factions, Cabals, Sacrificing general Interest to private Views, and demanded examplary Punishment upon them. The Cases are in Nature precisely Parellel, altho there are only three Branches of the Souvereignty in England, and there are a greater Number than three in Holland.
     There are Strong Simptoms of Resentment, of this outrageous Memorial in Amsterdam; but whether the whole, will not evaporate in Smoke I know not. Many Persons however, are of opinion that a War is inevitable, and Insurance, cannot be had, even to St. Eustatia, Since this memorial was made publick under 20 or 25 Pr. Cent.
     This Memorial is So like the Language of my Lord Hilsborough and Governor Bernard, that I could Scarcly forbear Substituting Boston for Amsterdam, and Otis or Hancock or Adams for Van Berkel as I read it. I should not wonder if the next Memorial should charge the Republick with Rebellion and except, two or three from Pardon. I have the Honour to be &c.
    